     Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 1 of 16 Page ID #:1




1    FARHAD NOVIAN (State Bar No. 118129)
     farhad@novianlaw.com
2    SHARON RAMINFARD (State Bar No. 278548)
     sharon@novianlaw.com
3    MICHAEL O’BRIEN (State Bar No. 277244)
     michaelo@novianlaw.com
4    NOVIAN & NOVIAN LLP
     1801 Century Park East, Suite 1201
5    Los Angeles, California 90067
     Telephone: (310) 553-1222
6    Facsimile (310) 553-0222
7
     Attorney for Plaintiff,
8    L.A. T-SHIRT & PRINT, INC.
9

10                            UNITED STATES DISTRICT COURT
11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     L.A. T-SHIRT & PRINT, INC., a          Case No.:
13   California corporation dba RIOT
14   SOCIETY,                                    COMPLAINT FOR:
15
                 Plaintiff,                      1. Trademark Infringement
16                                               2. False Designation of Origin
           v.                                    3. Trademark Dilution
17
                                                 4. California Trademark
18   Mark-Edwards Apparel Inc./Vetements            infringement
     Mark-Edwards Inc., a Canadian               5. Unfair Competition
19   corporation; and DOES 1 through 10,
20   inclusive,                                       JURY TRIAL DEMANDED
                 Defendants.
21

22
           Plaintiff, L.A. T-SHIRT & PRINT, INC. dba RIOT SOCIETY (“Plaintiff”),
23
     by and through its undersigned counsel, complaining of the defendants MARK-
24
     EDWARDS APPAREL INC./VETEMENTS MARK-EDWARDS INC. a Canadian
25
     corporation; and DOES 1 through 10, inclusive (collectively, “Defendants”),
26
     respectfully alleges as follows:
27
     ///
28

                                           -1-                              Complaint
     Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 2 of 16 Page ID #:2




1                                NATURE OF THE ACTION
2           1.     Plaintiff creates and obtains rights to unique two-dimensional non-
3    functional artworks which are transacted primarily in and through the apparel
4    industry. Plaintiff owns these designs in exclusivity and exploits these designs for
5    profit by manufacturing and selling products bearing the designs or entering into
6    licensing agreements for sale or display by third parties. Defendants claim to have
7    used at least four of these designs in interstate commerce in the United States.
8                               JURISDICTION AND VENUE
9           2.     The Court has original subject matter jurisdiction over Plaintiff’s
10   federal claims arising under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
11   seq. under 28 U.S.C. § 1331, 1338 (a) and (b).
12          3.     This Court has personal jurisdiction over the Defendants because the
13   events or omissions giving rise to the claim occurred, the tortuous acts occurred, and
14   a substantial part of the injury took place and continues to take place, in this judicial
15   district and/or each of the defendants can be found in this judicial district.
16          4.     Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C §§ 1391(b), 1391(c), and 1400(a) on
18   information and belief that: (a) this is a judicial district in which a substantial part of
19   the events giving rise to the claims occurred the tortuous acts occurred, and a
20   substantial part of the injury took place and continues to take place; and (b)
21   Defendants are a foreign corporation that may be sued in any judicial district.
22          5.     Upon information and belief, Defendants design and manufacturer
23   clothing and accessories. Further Defendants design, sell and distribute these goods
24   in interstate and U.S. commerce.
25                                       THE PARTIES
26          6.     Plaintiff L.A. T-SHIRT & PRINT, INC. (“Plaintiff”) is a California
27   corporation doing business as RIOT SOCIETY with its principal place of business
28   in the County of Los Angeles, State of California.

                                                 -2-                                  Complaint
     Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 3 of 16 Page ID #:3




1          7.     Upon     information    and    belief,   defendant   MARK-EDWARDS
2    APPAREL INC./VETEMENTS MARK-EDWARDS INC. a Canadian corporation
3    (“MEA”) is, and at all times relevant was, a Canadian Corporation doing business
4    within the jurisdiction of this Court.
5          8.     Defendants DOES 1 through 10 are individuals and/or entities whose
6    true names and capacities are presently unknown to Plaintiff. Plaintiff is informed
7    and believes and thereon alleges that, at all times herein mentioned, each of the
8    fictitiously named defendants was the agent, servant, and/or employee of his or her
9    co-defendants and, in doing the things herein mentioned, was acting within the scope
10   of his or her authority as such agent, servant, and/or employee, and with the
11   permission and consent of his or her co-defendants, and that each of said fictitiously
12   named defendants is, in some manner, liable or responsible to Plaintiff based upon
13   the facts hereinafter alleged and thereby proximately caused injuries and damages to
14   Plaintiff as more fully alleged herein. Accordingly, Plaintiff sues said defendants
15   by said fictitious names. At such time as said defendants’ true names and capacities
16   become known to Plaintiff, Plaintiff will seek leave to amend this Complaint to insert
17   said true names and capacities of such individuals and/or entities.
18         9.     At all relevant times, as alleged more fully herein, each Defendant acted
19   as an agent, servant, employee, co-conspirator, alter-ego and/or joint venturer of the
20   other Defendants, and in doing the things alleged herein acted within the course and
21   scope of such agency, employment, alter-ego and/or in furtherance of the joint
22   venture. Each of the Defendants acts alleged herein was done with the permission
23   and consent of each of the other Defendants.
24                              FACTUAL BACKGROUND
25         10.    Plaintiff is in the garment industry and regularly manufactures and sells
26   garments bearing its original designs in connection with its famous “Riot Society”
27   brand. Plaintiff also regularly sells, licenses, or otherwise exploits its artwork to
28   manufacturers, retailers, and other third parties. In light of Plaintiff’s extensive use

                                                -3-                                Complaint
     Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 4 of 16 Page ID #:4




1    of its artwork and designs and its use thereof in connection with Plaintiff’s well-
2    known “Riot Society” brand, such designs have too become well-known, including
3    among Plaintiff’s customers and its established and famed retailers.
4          11.    Plaintiff’s original designs include, without limitation, the designs
5    attached hereto as Exhibit A (collectively, the “Designs”).
6          12.    Plaintiff owns, and had owned prior to the infringing acts complained
7    of herein, copyright and/or trademark rights in each of the Designs. In addition to its
8    common law rights, Plaintiff owns various federal registrations for several of its
9    Designs.
10         13.    For instance, Plaintiff owns United States Patents & Trademark Office
11   (“USPTO”) Registration Nos. 6117159 and 6245627 for the following designs
12   internally and collectively titled “Broken Heart Design” which have been used in
13   commerce since at least September 2016:
14

15

16

17

18

19

20

21

22         14.    True and correct copies of the two USPTO registrations for the Broken
23   Heart Design are attached hereto as Exhibit B.
24         15.    The Broken Heart Design is extremely popular and has received
25   widespread fame since its initial release. Since 2018, Plaintiff has sold at least
26   220,000 units to over 200,000 unique customers, amounting to over $5 million in
27   sales. In addition, ordinary consumers show enthusiasm and brag about being able
28   to obtain Broken Heart Design apparel, often posting pictures of themselves with

                                               -4-                                Complaint
     Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 5 of 16 Page ID #:5




1    such clothing on social media and tagging the Plaintiff with their success.
2

3             • The following design internally titled “Pineapple” which has been used
4                 in commerce since October 31, 2016 and for which USPTO trademark
5                 application number 90354950 has been filed and the USPTO has
6                 approved for publication:
7

8

9

10

11

12
              • The following design internally titled “Rose” which has been used in
13
                  commerce since at least November 2, 2016 and for which USPTO
14
                  trademark application number 90354081 has been filed and the USPTO
15
                  has approved for publication:
16

17

18

19

20

21

22
              • The following design internally titled “Sunflower” which has been used
23
                  in commerce since at least December 2, 2018 and for which USPTO
24
                  trademark application number 90354219 has been filed and the USPTO
25
                  has approved for publication:
26

27

28

                                              -5-                                  Complaint
     Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 6 of 16 Page ID #:6




1

2

3

4

5

6

7
           16.    Collectively, the Broken Heart Design, Pineapple, Rose, and Sunflower
8
     are referred to as the, “Trademark Designs.”
9
           17.    The Trademark Designs, including the registered and unregistered
10
     ones, have long been offered and advertised for sale by Plaintiff on numerous outlets
11
     including but not limited to, Plaintiff’s website and social media pages as well as
12
     those of authorized third-party retailers. As such, there is no doubt that third parties,
13
     including Defendants, had access to Plaintiff’s Designs.
14
                        DEFENDANTS’ INFRINGING CONDUCT
15
           18.    In or around mid to late 2021, Plaintiff discovered that Defendants were
16
     selling garments and other products that bear designs that are identical, confusingly
17
     similar, and/or substantially similar to Plaintiff’s Designs (“Infringing Products”).
18
           19.    Defendant MEA sold clothing in the United States through brick-and-
19
     motor vendors such as Walmart and rue21.
20
           20.    On June 2, 2021, Defendant MEA initiate a petition to cancel the
21
     trademarks for the Broken Heart Design. A true and accurate copy of this petition
22
     is attached as Exhibit C.
23
           21.    On June 2, 2021, Defendant MEA initiated a petition to oppose the
24
     trademark application for the Sunflower Design. A true and accurate copy of this
25
     petition is attached as Exhibit D. A portion of which is copied below in a border and
26
     states that Defendants sell garments with the alleged infringing mark:
27

28

                                                -6-                                 Complaint
     Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 7 of 16 Page ID #:7




1

2

3

4

5

6

7

8

9

10

11
           22.    On June 2, 2021, Defendant MEA initiated a petition to oppose the

12
     trademark application for the Rose Design. A true and accurate copy of this petition

13
     is attached as Exhibit E. A portion of which is copied below in a border and states

14
     that Defendants sell garments with the alleged infringing mark:

15

16

17

18

19

20

21

22

23         23.    On June 2, 2021, Defendant MEA initiated a petition to oppose the
24   trademark application for the Pineapple Design. A true and accurate copy of this
25   petition is attached as Exhibit F. A portion of which is copied below in a border and
26   states that Defendants sell garments with the alleged infringing mark:
27

28

                                              -7-                               Complaint
     Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 8 of 16 Page ID #:8




1

2

3

4

5

6

7

8

9

10
            24.    Upon information and belief, Defendants have misappropriated and

11
     continue to misappropriate the Trademark Designs, and are selling Infringing

12
     Products throughout the United States, including but not limited to within this

13
     judicial district.

14
            25.    Upon information and belief, Defendants are, without Plaintiff’s

15
     authorization, unlawfully manufacturing, reproducing, importing, distributing,

16
     advertising and/or selling Infringing Products in this judicial district that feature

17
     designs that are identical, confusingly similar, and/or substantially similar to, the

18
     Designs.

19
            26.    Upon information and belief, Defendants’ infringing use of the Designs

20
     is not limited to the Infringing Products described above, and other products of

21
     Defendants may infringe Plaintiff’s copyrights and/or trademarks in the Designs.

22
            27.    Upon information and belief, Defendants’ infringing conduct, and the

23
     pattern and practice thereof, was and is willful and malicious.

24
            28.    Defendants have infringed upon not one, but at least four different

25
     Designs of Plaintiff.

26
     ///

27
     ///

28
     ///

                                              -8-                               Complaint
     Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 9 of 16 Page ID #:9




1                              FIRST CLAIM FOR RELIEF
2                  (Trademark Infringement - Against All Defendants)
3          29.    Plaintiff hereby realleges and incorporates the allegations contained in
4    the preceding paragraphs as if fully set forth herein.
5          30.    Plaintiff has been issued with two USPTO registrations for its Broken
6    Heart Design, as attached hereto.
7          31.    Defendants have made use of Plaintiff’s Broken Heart Design, and
8    variations thereof, without Plaintiff’s consent, knowledge, or authority. The
9    following is an example of a side-by-side comparison of Plaintiff’s use of its Broken
10   Heart Design and Defendants’ infringing use thereof:
11

12

13

14

15

16

17

18

19
           32.    Defendants’ unauthorized use of Plaintiff’s Broken Heart Design in
20
     connection with Defendants’ marketing and sales of the Infringing Products
21
     constitutes infringement under the Lanham Act of Plaintiff’s registered trademark
22
     rights, misappropriates the valuable goodwill developed by Plaintiff in the Broken
23
     Heart Design, and is likely to cause (and has actually caused) confusion, mistake,
24
     and/or deception among the relevant public as to the source of Defendants’ goods
25
     and services or their affiliation, sponsorship or approval of Defendants’ Infringing
26
     Products by Plaintiff and/or Plaintiff’s business affiliates, advertisers, and retailers
27

28

                                               -9-                                 Complaint
 Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 10 of 16 Page ID #:10




1    – especially in light of the similarities in location, size, position, and color patterns
2    between Plaintiff’s products and Defendants’ Infringing Products.
3           33.    In fact, numerous buyers and other members of the public have
4    contacted Plaintiff communicating their actual confusion and belief that Plaintiff had
5    sold products bearing its Broken Heart Design to Defendant MEV.
6           34.    Defendants’ acts constitute the use in commerce of false designations
7    of origin and false and/or misleading descriptions or representations, tending to
8    describe and/or represent, in a false or misleading fashion, Defendants’ products as
9    those of Plaintiff’s.
10          35.    Plaintiff has earlier established, superior rights in its registered Broken
11   Heart Design.
12          36.    Defendants are aware of Plaintiff’s use and corresponding rights in its
13   Broken Heart Design. Defendants’ aforementioned acts constitute the unauthorized
14   use of Plaintiff’s Broken Heart Design, and variations thereof, for identical or
15   confusingly similar goods and services, amounting to willful infringement of
16   Plaintiff’s trademark rights.
17          37.    Defendants’ acts of willful infringement of Plaintiff’s rights in its
18   Broken Heart Design have caused and, unless restrained, will continue to cause great
19   and irreparable injury to Plaintiff, Plaintiff’s business, Plaintiff’s business
20   relationship with its retailers, and to the goodwill and reputation of Plaintiff, leaving
21   Plaintiff no adequate remedy at law.
22          38.    Defendants’ acts are the proximate cause of such injury and damage.
23          39.    By reason of the foregoing, Plaintiff is entitled to preliminary and
24   permanent injunctive relief against Defendants, and anyone acting in concert with
25   Defendants, to restrain further acts of infringement of Plaintiff’s rights and, after
26   trial, to recover any damages proven to have been caused by reason of Defendants’
27   aforesaid acts of infringement and any enhanced damages justified by the willful and
28   intentional nature of such acts.

                                               -10-                                 Complaint
 Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 11 of 16 Page ID #:11




1                              SECOND CLAIM FOR RELIEF
2                    (False Designation of Origin – Against all Defendants)
3          40.    Plaintiff hereby realleges and incorporates the allegations contained in
4    the preceding paragraphs as if fully set forth herein.
5          41.    Plaintiff has continuously used its Trademark Designs, and the
6    variations thereof, in commerce throughout all of the United States, including this
7    judicial district, in connection with and as a source identifier for Plaintiff’s goods
8    and services.
9          42.    Plaintiff’s Trademark Designs designate the origin of Plaintiff’s
10   products as is recognized by social media posts of users wearing clothing made by
11   the plaintiff but showing no mark other than the distinctive Trademark Design. The
12   recognition by others of the origin of goods establishes rights under the Lanham Act.
13         43.    The Defendants have used the Trademark Designs to pass of their own
14   goods as the goods of the Plaintiff.
15         44.    The false designation is likely to, and in fact has, caused confusion,
16   mistake, or deception in the marketplace for certain garments as to the affiliation,
17   connection, or association of defendant with another person, or as to the origin,
18   sponsorship, or approval of Defendants’ goods, services, or commercial activities by
19   consumers.
20         45.    Defendants’ acts are willful and, unless restrained, will continue to
21   cause great and irreparable injury to Plaintiff, Plaintiff’s business, Plaintiff’s
22   business relationship with its retailers, and to the goodwill and reputation of Plaintiff,
23   leaving Plaintiff no adequate remedy at law.
24         46.    Defendants’ acts are the proximate cause of such injury and damage.
25         47.    By reason of the foregoing, Plaintiff is entitled to preliminary and
26   permanent injunctive relief against Defendants, and anyone acting in concert with
27   Defendants, to restrain further acts of false designation of origin of Plaintiff’s rights
28   and, after trial, to recover any damages proven to have been caused by reason of

                                               -11-                                  Complaint
 Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 12 of 16 Page ID #:12




1    Defendants’ aforesaid acts of infringement and any enhanced damages justified by
2    the willful and intentional nature of such acts.
3                                THIRD CLAIM FOR RELIEF
4                       (Trademark Dilution - Against All Defendants)
5           48.      Plaintiff hereby realleges and incorporates the allegations contained in
6    the preceding paragraphs as if fully set forth herein.
7           49.      Plaintiff’s Broken Heart Design and variations thereof are famous and
8    distinctive and have garnered widespread publicity and public recognition in
9    California and nationwide.
10          50.      In particular, Plaintiff’s Broken Heart Design and the variations thereof
11   are widely featured in shared social media posts showing their fame, with hundreds
12   of thousands of users purchasing over $5 million in products since 2018.
13          51.      Defendants’ use of the Broken Heart Design, and variations thereof, in
14   connection with the manufacture, advertisement, promotion, display, shipment,
15   offering for sale, sale, and distribution of the Infringing Products began after the
16   Broken Heart Design became well-known, distinctive, and famous in California and
17   throughout the United States.
18          52.      Defendants’ unlawful use of the Broken Heart Design, and variations
19   thereof, dilutes the distinctive quality of the Broken Heart Design and lessens the
20   capacity of the Trademarks to serve as a unique identifier of Plaintiff’s products, in
21   violation of 15 U.S.C. § 1125.
22          53.      Upon information and belief, Defendants willfully intended to trade on
23   the reputation and goodwill associated with the Broken Heart Design and to cause
24   its dilution.
25          54.      Defendants’ dilution has caused and, unless restrained and enjoined by
26   this Court, will persist and will continue to cause great and irreparable injury to
27   Plaintiff, Plaintiff’s business, and to the goodwill and reputation of Plaintiff, leaving
28   Plaintiff no adequate remedy at law.

                                                -12-                                Complaint
 Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 13 of 16 Page ID #:13




1          55.     Defendants’ acts are the proximate cause of such injury and damage.
2          56.     By reason of the foregoing, Plaintiff is entitled to preliminary and
3    permanent injunctive relief against Defendants, and anyone acting in concert with
4    Defendants, to restrain further acts of infringement of Plaintiff’s rights and, after
5    trial, to recover any damages proven to have been caused by reason of Defendants’
6    aforesaid acts of dilution and any enhanced damages justified by the willful and
7    intentional nature of such acts.
8                             FOURTH CLAIM FOR RELIEF
9                (California Trademark infringement - Against All Defendants)
10         57.     Plaintiff hereby realleges and incorporates the allegations contained in
11   the preceding paragraphs as if fully set forth herein.
12         58.     Since at least as early as April 2020, Plaintiff has continuously used its
13   Trademark Designs as shown in Exhibit A, in commerce throughout the State of
14   California, including this judicial district, in connection with and as a source
15   identifier for Plaintiff’s goods.
16         59.     Defendants have made use of Plaintiff’s Trademark Designs, without
17   Plaintiff’s consent, knowledge, or authority.
18         60.     Defendants’ unauthorized use of Plaintiff’s Trademark Designs in
19   connection with Defendants’ marketing and sales of the Infringing Products
20   constitutes   infringement     of   Plaintiff’s   common       law    trademark   rights,
21   misappropriates the valuable goodwill developed by Plaintiff in the mark, and is
22   likely to cause (and has actually caused) confusion, mistake, and/or deception among
23   the relevant public as to the source of Defendants’ goods and services or their
24   affiliation, sponsorship or approval of Defendants’ Infringing Products by Plaintiff
25   and/or Plaintiff’s business affiliates, advertisers, and retailers.
26         61.     Defendants’ acts constitute the use in commerce of false designations
27   of origin and false and/or misleading descriptions or representations, tending to
28

                                                -13-                               Complaint
 Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 14 of 16 Page ID #:14




1    describe and/or represent, in a false or misleading fashion, Defendants’ products as
2    those of Plaintiff’s.
3           62.    Plaintiff has earlier established, superior rights in its Trademark
4    Designs.
5           63.    Defendants are aware of Plaintiff’s use and corresponding rights in the
6    Trademark Designs. Defendants’ aforementioned acts constitute the use of
7    Plaintiff’s exact Trademark Designs for identical or substantially similar goods and
8    services, amounting to willful infringement of Plaintiff’s trademark rights.
9           64.    Defendants acts of willful infringement of Plaintiff’s rights in the
10   Trademark Designs have caused and, unless restrained, will continue to cause great
11   and irreparable injury to Plaintiff, Plaintiff’s business, Plaintiff’s business
12   relationship with its retailers, and to the goodwill and reputation of Plaintiff, leaving
13   Plaintiff no adequate remedy at law.
14          65.    Defendants’ acts are the proximate cause of such injury and damage.
15          66.    By reason of the foregoing, Plaintiff is entitled to preliminary and
16   permanent injunctive relief against Defendants, and anyone acting in concert with
17   Defendants, to restrain further acts of false designation of origin of Plaintiff’s rights
18   and, after trial, to recover any damages proven to have been caused by reason of
19   Defendants’ aforesaid acts of infringement and any enhanced damages justified by
20   the willful and intentional nature of such acts.
21                              FIFTH CAUSE OF ACTION
22          (Unfair Competition, California Business & Professions Code § 17200
23                                 – Against All Defendants)
24          67.    Plaintiff hereby realleges and incorporates the allegations contained in
25   the preceding paragraphs as if fully set forth herein.
26          68.    Defendants’ conduct, as alleged herein, is unlawful and Defendants
27   engaged in such conduct without privilege, justification or excuse.
28

                                               -14-                                 Complaint
 Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 15 of 16 Page ID #:15




1          69.      Defendants’ numerous instances of misconduct, except for the
2    copyright infringement alleged above, constitutes an “unlawful, unfair or fraudulent
3    business act or practice” in violation of California Business & Professions Code §
4    17200 et seq.
5          70.      Defendants’ conduct has directly and proximately caused and will
6    continue to cause Plaintiff substantial and irreparable injury, including customer
7    confusion, injury to its reputation, and diminution in value of its intellectual
8    property, and unless restrained, will continue to seriously and irreparably impair
9    further the value of Plaintiffs Designs, for which there is no adequate remedy at law.
10         71.       In light of the foregoing, Plaintiff is entitled to an injunction under Cal.
11   Bus. & Prof. Code §§ 17200 et seq. restraining Defendants from further engaging in
12   such unlawful conduct.
13                                   PRAYER FOR RELIEF
14         WHEREFORE, Plaintiff respectfully demands the following relief against
15   Defendants, jointly and severally, with respect to each claim for relief:
16         a.       That Defendants and their respective owners, officers, agents, servants,
17   employees, and attorneys, and all other persons in active concert or participation
18   with them, be preliminarily and then permanently restrained and enjoined from:
19               1. Manufacturing, advertising, promoting, displaying, shipping, offering
20                  for sale, selling, or distributing Infringing Products;
21               2. Manufacturing, advertising, promoting, displaying, shipping, offering
22                  for sale, selling, or distributing any other clothing or other products
23                  bearing Plaintiff’s Designs, or any other copy, reproduction, or
24                  colorable imitation thereof, or any other mark or design that is
25                  confusingly similar or substantially similar thereto; and
26         b.       That Plaintiff be awarded all profits of Defendants plus all losses of
27   Plaintiff, the exact sum to be proven at the time of trial, arising from the infringement
28   of Plaintiff’s Trademark Designs;

                                                 -15-                                  Complaint
 Case 2:21-cv-07404-CAS-MAR Document 1 Filed 09/15/21 Page 16 of 16 Page ID #:16




1          c.    Compensatory, punitive, exemplary, consequential, incidental, and/or
2    special damages, in an amount to be determined at trial;
3          e.    Pre-judgment and post-judgment interest;
4          f.    Costs of suit incurred herein, including attorney's fees and expenses to
5    the extent provided for by the law; and
6          h.    Such other relief as the Court may deem appropriate.
7

8
     Dated: September 15, 2021             NOVIAN & NOVIAN, LLP

9
                                           By:         /s/ Farhad Novian
10                                                    FARHAD NOVIAN
                                                      SHARON RAMINFARD
11
                                                      MICHAEL O’BRIEN
12
                                                      Attorneys for Plaintiff
13                                                    L.A. T-SHIRT & PRINT, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -16-                            Complaint
